DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/14/2022. As directed by the amendment: claims 1-2 have been amended; claims 18-19 have been canceled; and new claim 21 has been added. Thus, claims 1-17, 20-21 are presently pending in this application.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Erin Knight on 02/22/2022. 
The application has been amended as follows: 
Claim 1, line 9, “wherein the cap defines one or more openings configured to allow insertion of the assembly tool” is amended as follows: “wherein the cap defines one or more openings arranged on a distal-most face of the cap and configured to allow insertion of the assembly tool”.
Claim 6, line 2, “from the distal face of the cap” is amended as follows: “from the distal-most face of the cap”.
Claim 6, line 3, “from the distal face of the cap” is amended as follows: “from the distal-most
Claim 21, line 10, “wherein the cap defines one or more openings arranged on a distal face of the cap” is amended as follows: “wherein the cap defines one or more openings arranged on a distal-most face of the cap”.

Allowable Subject Matter
Claims 1-17, 20-21 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Perche et al. (US 2016/0243315), Young et al. (US 2015/0174325), Abry (US 2010/0286619), Fournier et al. (US 2016/0106929).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sheath removal mechanism comprising an assembly tool, and a cap wherein the cap defines one or more openings arranged on a distal-most face of the cap and configured to allow insertion of the assembly tool, in combination with the total structure and function as claimed. 
Perche only discloses a sheath removal mechanism (figs. 13-19) comprising a cap 30 with one opening arranged on a distal-most face of the cap. Perche is silent about an assembly tool inserting into the opening on the distal-most face of the cap.
Young only discloses a sheath removal mechanism (fig. 5) comprising a cap 34 with one opening on a distal-most face of the cap. Young is silent about an assembly tool inserting into the opening on the distal-most face of the cap.
Abry only discloses a sheath removal mechanism (fig. 2) comprising a cap 33/51 with one opening arranged on a distal-most face of the cap. Abry is silent about an assembly tool inserting into the opening on the distal-most face of the cap.
Fournier only discloses some embodiments of a sheath removal mechanism (embodiment in figs. 4-5, embodiment in figs. 6-7, embodiment in figs. 8-9, embodiment in figs. 10-11, and embodiment in figs. 12-14) with a cap 20. However, these embodiments teach a cap 
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 21, the cited prior arts fail to disclose/teach among all the limitation or render obvious an arrangement comprising an assembly tool, and a medicament delivery device with a cap wherein the cap defines one or more openings arranged on a distal-most face of the cap and configured to allow insertion of the assembly tool, in combination with the total structure and function as claimed. 
Perche only discloses a medicament delivery device (figs. 13-19) comprising a cap 30 with one opening arranged on a distal-most face of the cap. Perche is silent about an assembly tool inserting into the opening on the distal-most face of the cap.
Young only discloses a medicament delivery device (fig. 5) comprising a cap 34 with one opening on a distal-most face of the cap. Young is silent about an assembly tool inserting into the opening on the distal-most face of the cap.
Abry only discloses a medicament delivery device (fig. 2) comprising a cap 33/51 with one opening arranged on a distal-most face of the cap. Abry is silent about an assembly tool inserting into the opening on the distal-most face of the cap.
Fournier only discloses some embodiments of a sheath removal mechanism of a medicament delivery device (embodiment in figs. 4-5, embodiment in figs. 6-7, embodiment in figs. 8-9, embodiment in figs. 10-11, and embodiment in figs. 12-14) with a cap 20. However, these embodiments teach a cap with one or more openings arranged on the distal portion of the cap, not on the distal-most face of the cap (see figs. 4-14).
No combination of prior art was found to teach or suggest each and every element of claim 21.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.